Citation Nr: 0321895	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from November 1950 to 
November 1952. 

In March 1953, the veteran was granted service connection for 
a low back disorder (denominated by VA as dorso-lumbar 
strain) in a March 1953 rating decision; a 10 percent 
disability rating was awarded.  In a July 1958 rating 
decision, the veteran's disability rating was reduced to 
noncompensably disabling.  

In December 2001, the RO received the veteran's claim for an 
increase in the disability rating assigned his low back 
disorder.  In an April 2002 rating decision, the RO confirmed 
and continued the noncompensable rating.  The veteran 
disagreed with the April 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2002.  

In connection with his appeal the veteran testified at a 
March 2003 videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

During the March 2003 hearing, the veteran indicated that he 
was undergoing treatment for depression which he stated was 
due to his service-connected low back disorder.  The issue of 
the veteran's entitlement to service connection for 
depression on a secondary basis is referred to the RO for 
appropriate action.




REMAND

As noted in the Introduction, service connection was granted 
in March 1953 for dorso-lumbar strain.  The medical evidence 
of record attributes the veteran's current back complaints 
primarily to arthritis and spondylitis.  An April 2003 report 
of Dr. E.S.A indicates the presence of disc disease.  During 
the March 2003 videoconference hearing, the veteran and his 
representative stated their principal contention that the 
current arthritic condition is in fact a progression of the 
service connected lumbar strain.  However, it is unclear from 
the current evidence of record whether the veteran's current 
back disability represents a maturation of, or is unrelated 
to, the service-connected back disability.  

The veteran submitted a medical opinion in May 2003.  
However, that opinion does not identify the back disorder 
responsible for the veteran's current complaints, but lists a 
diagnosis of "back disease".  Further, the opinion does not 
provide an explanation of the relationship between the 
current arthritic condition and the service connected back 
strain, and is not clear as to the relationship between the 
current back disease and the veteran's military service.  

Given the apparent distinction between the currently 
diagnosed conditions and the service-connected condition, the 
Board finds that the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
Accordingly, a medical examination and opinion is necessary.  
The case is REMANDED to Veterans Benefits Administration for 
the following action:

1.  The veteran should be afforded a 
VA orthopedic examination to determine 
the nature and manifestations of his 
service-connected lumbar spine 
disorder.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether any 
currently diagnosed back pathology 
represents the service-connected 
lumbar strain, or whether such 
symptoms involve unrelated conditions.

2.  VBA should then review the 
evidence of record, including evidence 
submitted by the veteran since the 
June 2002 statement of the case (SOC), 
and readjudicate the veteran's claim 
of entitlement to an increased 
disability rating for his service-
connected low back disorder.  If the 
claim remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case.  
The case should then be returned to 
the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




